Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-20 have been presented for examination based on the amendment filed on 4/9/2021.
 2.	Claim objection of Claim 1 and 11 are withdrawn in view of amendment filed on 4/9/2021.
 3.	Claim rejection of Claims 4, 5, 6, 8, 14, 15, 16 and 18 under USC 112(b) is withdrawn based on the amendment filed on 4/9/2021.

Response to Applicant’s arguments 
 4. 	Applicant’s arguments regarding the rejection under 35 USC 103 have been fully considered but are not persuasive.

Applicant Argument:
 	As best understood by Examiner, the summary of applicant’s argument is: None of the cited references disclose, teach or suggest "replacing, by the computational system, randomly chosen a number of atoms of the base material with an impurity atom of an impurity material to form a candidate material," and " in response to the volumetric strain exceeding a predetermined threshold, the predetermined threshold corresponding to superlubricity, determining, by the computational system, that the candidate material has superlubricity," as described in Claim 1.

Examiner’s response:
  The examiner respectfully disagrees with applicant’s argument. 
  	First, the examiner note that the amended claim has attempted to define the limitation “predetermined threshold” by adding the limitation as “the predetermined threshold corresponding to superlubricity”-however this definition is very broad without any specific narrowing down the scope of the limitation since the invention is about superlubricity. Now, turning to the prior art rejection, the primary prior art  Berman , in Figure 2(A)-(B),Figure 3(A)-(D), Figure 4(A)-(C), page 1120-112 recites a Graphene nano-scrolls formation wherein the Graphene nano-scrolls contain nano-diamond atoms (Impurity material)- which once in a scrolled state, the final structures of graphene on diamond are well coordinated and stabilized by van der Waals forces- this is analogous to the claimed limitation of "replacing, by the computational system, randomly chosen a number of atoms of the base material with an impurity atom of an impurity material to form a candidate material". Applicant argues that Berman does not disclose random replacement of base material with impurity atom .However the claim doesnot recites random replacement-rather replacing randomly chosen a number of atoms of the base material with an impurity atom of an  impiuirty material-which is quite broad since randomly chosen can imply anything that is not systematically chosen and the graphene on diamond are well coordinated and stabilized by van der Waals forces as narrated by Berman can be construed as replacing randomly chosen a number of atoms of the base material with an impurity atom of an  impurity material . 
Additionally, Berman in Figure 3(A)-(B), Figure 4(B)-(C), page 1120 paragraph 3, 4-1121 recites that the Graphene scroll formation over nanodiamonds is observed in a dry environment (the steady-state COF is 0.005 ± 0.004); and the Temporal evolution of COF  determining, by the computational system, that the candidate material has superlubricity. Now turning to the secondary art Garza- in Introduction section and page 2 column 1 paragraphs 1 and 2, Figure 1 recites “we reached a strain of 12.5% on a trilayer graphene (3LG) sample. In this study, we explore our method by straining samples of varying thicknesses and comparing their behavior, where strains of 14% and 11% were achieved for monolayer and four-layer graphene (4LG), respectively”-which is analogous to the claimed “determining, by the computational system, volumetric strain of the candidate material” and Garza in Figure 2-6, Sections 3.1 and 3.2 recites Ramen analysis of G-band evolution as a function of strain which sets up the criteria or threshold for maximum strain and high elasticity of graphene, and which can be construed as the claimed predetermined threshold of the volumetric strain that corresponds to superlubricity. Therefore the combinations of prior art Berman and Garza clearly and explicitly discloses all the limitations of Claim 1 including the ones in the argument. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





5.	Claims 1-4, 11-14 are rejected under 35 U.S.C. 103 as being obvious over Berman et al. hereafter Berman (“Macroscale superlubricity enabled by graphene nanoscroll formation”, sciencemag.org, 2015, pp 1118-1122), in view of Garza et al. hereafter Garza (“Highly strained graphene samples of varying thickness and comparison of their behaviour”, Nanotechnology, 2014, pp 1-9).

Regarding Claim 1, Berman discloses a method for designing new materials for superlubricity (Berman: abstract), comprising;
developing, on a computational system, a computational supercell comprising ~ number of unit cells of a base material, each unit cell comprising a number of atoms of the base material (Berman: Figure 1(A), Figure 3(A), Figure 4(A): page 1 column1 2nd paragraph: observation of stable macroscale super-lubricity while sliding a graphene-coated surface against a DLC-coated counterface; Our initial assumption was that the random network of mixed sp3/sp2 bonded carbon in DLC might provide the perfect incommensurate surface needed for the ordered graphene flakes to slide against DLC with least resistance; page 1120 last paragraph: At the molecular level, the observed super-lubricity has its origin in graphene’s nanoscopic anisotropic crystal structure, which consists of strong covalent intra-layer bonding and weaker dispersive interlayer interactions; Note the MD simulations of super-lubricity (i.e. development of a computational environment of super-lubricity);
(Berman: Figure 2(A)-(B),Figure 3(A)-(D), Figure 4(A)-(C), page 1120-1121: Graphene nano-scrolls formation; Note the Graphene nano-scrolls contains nano-diamond atoms(Impurity material)- which once in a scrolled state, the final structures of graphene on diamond are well coordinated and stabilized by van der Waals forces);

(Berman: Figure 3(A)-(B), Figure 4(B)-(C), page 1120 paragraph 3, 4-1121: Graphene scroll formation over nanodiamonds is observed in a dry environment (the steady-state COF is 0.005 ± 0.004); Also note the Temporal evolution of COF distribution averaged over an ensemble of graphene patches( Figure 4(B) and the Evolution of the corresponding contact area (4(C) which shows that the ensemble-averaged COF shifts to superlubric values at t = 500 ps, when most of the graphene patches are in a scrolled state); and
displaying, by the computational system, the candidate material to a user if the  candidate material has superlubricity (Berman: Figure 3(A)-(B), Figure 4(B)-(C), page 1120 paragraph 3, 4-1121: Graphical illustration showing Graphene scroll formation over nanodiamonds is observed in a dry environment (the steady-state COF is 0.005 ± 0.004); Also note the Temporal evolution of COF distribution averaged over an ensemble of graphene patches( Figure 4(B) and the Evolution of the corresponding contact area (4(C) which shows that the ensemble-averaged COF shifts to superlubric values at t = 500 ps, when most of the graphene patches are in a scrolled state; Also Figure 2(A)-(B) shows TEM images of Graphene nanoscrolls formation).
determining, by the computational system, volumetric strain of the candidate material (Garza: Introduction: page 2 column 1 paragraphs 1 and 2, Figure 1: we reached a strain of 12.5% on a trilayer graphene (3LG) sample. In this study, we explore our method by straining samples of varying thicknesses and comparing their behavior, where strains of 14% and 11% were achieved for monolayer and four-layer graphene (4LG), respectively) ;
and a predetermined threshold  of the volumetric strain the predetermined threshold corresponding to superlubricity (Garza: Figure 2-6, Sections 3.1 and 3.2:  Ramen analysis of G-band evolution as a function of strain. Note the comparisons of behavior between highly strained monolayer and multilayer graphene and in case of the multilayer Stretching the graphene from a relaxed state to a maximum strain and backwards resulted in the same Raman spectra, as shown by the absence of hysteresis, confirming the high elasticity of graphene- this criteria can be construed as the claimed preexisting threshold of the volumetric strain).
Berman and Garza are analogous art because they are from the same field of endeavor. They both relate to development of candidate material for superlubricity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above graphene nanoscroll formations simulation application, as taught by Berman, and incorporating the use and role of volumetric strain of graphene in the application, as taught by Garza.
One of ordinary skill in the art would have been motivated to do this modification in order to demonstrated the exceptional elasticity of graphene, which might be essential for  (Garza: abstract, introduction).

Regarding Claim 11, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings.

Regarding Claim 2, the combinations of Berman and Garza discloses the method of claim 1, further comprising:
determining, by the computational system, a substitution energy for replacing an atoms of the base material with an impurity atom, the substitution energy corresponding to the volumetric strain (Garza: Figure 2-6: Raman analysis shows the level of the strain and the strain energy; Berman: Figure 2(A)-(B),Figure 3(A)-(D), Figure 4(A)-(C), page 1120-1121: Graphene nano-scrolls formation; Note the Graphene nano-scrolls contains nano-diamond atoms(Impurity material)- which once in a scrolled state, the final structures of graphene on diamond are well coordinated and stabilized by van der Waals forces).

Regarding Claim 12, the claim recites the same substantive limitations as claim 2 and is rejected using the same teachings.

Regarding Claim 3, the combinations of Berman and Garza discloses the method of claim 1, wherein the predetermined threshold corresponds to a volumetric strain of equal to or greater than 2% (Garza: page 2 column 1 paragraph 1: we reached a strain of 12.5% on a trilayer graphene (3LG) sample. In this study, we explore our method by straining samples of varying thicknesses and comparing their behavior, where strains of 14% and 11% were achieved for monolayer and four-layer graphene (4LG), respectively).

Regarding Claim 13, the claim recites the same substantive limitations as claim 3 and is rejected using the same teachings.

Regarding Claim 4, the combinations of Berman and Garza discloses the method of claim 1, wherein the volumetric strain exceeding the predetermined threshold corresponds to the base material being amorphized (Berman: page 1120: column 1 paragraph 4: At the molecular level, the observed superlubricity has its origin in graphene’s nanoscopic anisotropic crystal structure;  last page: amorphous diamondlike carbon surface).

Regarding Claim 14, the claim recites the same substantive limitations as claim 4 and is rejected using the same teachings.

6.	Claims 5-6, 15-16 are rejected under 35 U.S.C. 103 as being obvious over Berman et al. hereafter Berman (“Macroscale superlubricity enabled by graphene nanoscroll formation”, sciencemag.org, 2015, pp 1118-1122), in view of Garza et al. hereafter Garza (“Highly strained graphene samples of varying thickness and comparison of their behaviour”, Nanotechnology, 2014, pp 1-9), further in view of Wang et al. hereafter Wang (“Superlubricity of two-dimensional fluorographene/MoS2 heterostructure: a first-principles study”, Nanotechnology, 2014, pp 1-6).

Regarding Claim 5, the combinations of Berman and Garza discloses the method of claim 1, wherein the volumetric strain is determined, by the computational system.
However the combinations of Berman and Garza donot explicitly disclose density functional theory calculations performed within the generalized gradient approximation in a projector augmented plane wave formalism implemented in Vienna Ab initio Simulation Package (VASP).
Wang disclose 
density functional theory calculations performed within the generalized gradient approximation in a projector augmented plane wave formalism implemented in Vienna Ab initio Simulation Package (VASP) (Wang: page 2 column 1 section 2, 3rd paragraph: Density functional theory calculation including a long-range dispersion correction (DFT-D), as implemented in the Vienna Ab initio Simulation Package (VASP), is used to calculate the atomic and electronic structures and energies of our systems).
Berman, Garza and Wang are analogous art because they are from the same field of endeavor. All of them relate to development of candidate material for superlubricity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above graphene nanoscroll formations simulation application, as taught by the combinations of Berman and Garza, and incorporating the use of Vienna Ab initio Simulation Package (VASP) in the application, as taught by Wang.
One of ordinary skill in the art would have been motivated to do this modification in order to obtain an in-depth understanding of the interfacial mechanical properties like adhesion  (Wang: introduction).

Regarding Claim 15, the claim recites the same substantive limitations as claim 5 and is rejected using the same teachings.

Regarding Claim 6, the combinations of Berman, Garza and Wang discloses the method of claim 5, further comprising determining, by the computational system, an exchange correlation for replacing the randomly chosen z atoms of the base material, the exchange correlation described by a Perdew-Burke-Ernzerhof (PBE) functional using pseudopotentials supplied by VASP (Wang : page 2 column 1 section 2, 3rd paragraph: The exchange–correlation functional is represented with the generalized gradient approximation (GGA) in the form of the Perdew–Burke–Ernzerhof (PBE) [31] functional).

Regarding Claim 16, the claim recites the same substantive limitations as claim 6 and is rejected using the same teachings.

7.	Claims 7, 17 are rejected under 35 U.S.C. 103 as being obvious over Berman et al. hereafter Berman (“Macroscale superlubricity enabled by graphene nanoscroll formation”, sciencemag.org, 2015, pp 1118-1122), in view of Garza et al. hereafter Garza (“Highly strained graphene samples of varying thickness and comparison of their behaviour”, Nanotechnology, 2014, pp 1-9), further in view of Sumant et al. hereafter Sumant (Pub. No.: US 2015/0367381 A1).

Regarding Claim 7, the combinations of Berman and Garza discloses the method of claim 1.
However the combination donot explicitly discloses  
using periodic boundary conditions in all directions of the candidate material.
Sumant discloses
using periodic boundary conditions in all directions of the candidate material (Sumant: [0099]: In the case of simulations in the hydrogen environment, reflecting boundary conditions were imposed in the z-direction to confine the molecules that might reach the simulation box limit).
Berman, Garza and Sumant are analogous art because they are from the same field of endeavor. All of them relate to development of candidate material for superlubricity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above graphene nanoscroll formations simulation application, as taught by the combinations of Berman and Garza, and incorporating the use of periodic boundary conditions in the application, as taught by Sumant.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a long lifetime wear resistant surface including graphene exposed to hydrogen, including methods of increasing the lifetime of graphene containing wear surfaces by providing hydrogen to the wear surface, as suggested by Sumant (Sumant: abstract).

Regarding Claim 17, the claim recites the same substantive limitations as claim 7 and is rejected using the same teachings.

8.	Claims 8-10, 18-20 are rejected under 35 U.S.C. 103 as being obvious over Berman et al. hereafter Berman (“Macroscale superlubricity enabled by graphene nanoscroll formation”, sciencemag.org, 2015, pp 1118-1122), in view of Garza et al. hereafter Garza (“Highly strained graphene samples of varying thickness and comparison of their behaviour”, Nanotechnology, 2014, pp 1-9), further in view of Terrones et al. hereafter Terrones (Patent No.: US 9,806,164 B1).

Regarding Claim 8, the combinations of Berman and Garza discloses the method of claim 1.
However, the combinations donot explicitly disclose
setting, a plane-wave cut off in a range of 500-550 eV; and
using a Ʈ-centered 6x6x6 k grid to sample a Brillouin zone of the candidate material
Terrones discloses 
Setting a plane-wave cut off in a range of 500-550 eV (Terrones: column 8 lines 19-35: functional with 13x13x3 Monkhorst-Pack K-points and a plane waves cut off of 500 eV);
and
using a Ʈ-centered 6x6x6 k grid to sample a Brillouin zone of the candidate material (Terrones: column 2 lines 37-41: the bulk hexagonal phases (trigonal prismatic) of semiconducting TMD (STMD) reveal an indirect band gap from the Ʈ point to an intermediate point in the Brillouin); column 15 lines 32-45, Figure 6A-6B: TEM grids).
Berman, Garza and Terrones are analogous art because they are from the same field of endeavor. All of them relate to development of candidate material for superlubricity.

One of ordinary skill in the art would have been motivated to do this modification in order to obtain a direct bandgapin the candidate material so that the material can have optical properties such as photoluminescence at different wave length ranges and that it also exhibits valley polarization effects., as suggested by Terrones (Terrones: abstract).

Regarding Claim 18, the claim recites the same substantive limitations as claim 8 and is rejected using the same teachings.

Regarding Claim 9, the combinations of Berman, Garza and Terrones discloses the method of claim 1, further comprising optimizing, by the computational system, atomic positions, a volume and a shape of the computational supercell until a total energy of the computation supercell converges to within 1 me V per atom (Terrones: column 10 lines 50-65, Table 2: Regarding stability, the total energy/cell (one cell contains one unit of WS2 and one unit of MoS2 always favors the stackings type B with a difference of 0.1138 eV/cell for the crystals and0.0744 eV/cell for the bilayers (see Table 2); column 17 lines 35-41: The structures were relaxed until the forces became smaller to 0.01 eV/A0 and the energy tolerances were 40 less to 5Xl0-6 eV/atom) .

Regarding Claim 19, the claim recites the same substantive limitations as claim 9 and is rejected using the same teachings.

Regarding Claim 10, the combinations of Berman, Garza and Terrones discloses the method of claim 1, wherein the base material consists essentially of a carbon material (Berman: Figure 1(A), Figure 3(A), Figure 4(A): page 1 column1 2nd paragraph: observation of stable macroscale super-lubricity while sliding a graphene-coated surface against a DLC-coated counterface; Our initial assumption was that the random network of mixed sp3/sp2 bonded carbon in DLC might provide the perfect incommensurate surface needed for the ordered graphene flakes to slide against DLC with least resistance), and the impurity material comprises one of a phosphorene or a transition metal dichalcogenide (Terrones: column 10 lines 31-37, Table 1: Table 1 shows direct and indirect (in parenthesis) band gaps in eV of hybrids of semiconducting transition metal dichalcogenides (STMD)).

Regarding Claim 20, the claim recites the same substantive limitations as claim 10 and is rejected using the same teachings.

Examination Considerations
9. 	 Examiner has cited particular columns and line numbers (or paragraphs) in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references 
10. 	 The claims and only the claims form the metes and bounds of the invention. "Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 105455, 44USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d, 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)" (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, I 1-4). The Examiner has full latitude to interpret each claim in the broadest reasonable sense. Examiner will reference prior art using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning.
11.  	Examiner's Notes are provided with the cited references to prior art to assist the applicant to better understand the nature of the prior art, application of such prior art and, as appropriate, to further indicate other prior art that maybe applied in other office actions. Such comments are entirely consistent with the intent and spirit of compact prosecution. However, and unless otherwise stated, the Examiner's Notes are not prior art but a link to prior art that one of ordinary skill in the art would find inherently appropriate.

Conclusion
12.  	Claims 1-20 are rejected.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Correspondence Information
14. 		Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127